Citation Nr: 0430770	
Decision Date: 11/19/04    Archive Date: 11/29/04

DOCKET NO.  01-09 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a chronic back 
disability other than arthritis of the lumbar spine

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for arthritis of the 
shoulders and lumbar and cervical spines.

4.   Evaluation of bilateral otitis media, postoperative 
myringotomies, currently rated as zero percent disabling.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from August 1944 to May 
1946, from January 1951 to April 1952, and from January 1956 
to December 1959. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
located in Fort Harrison, Montana.  In November 2002, the 
veteran testified at a hearing held at the RO before a 
Decision Review Officer.  In May 2004, the veteran presented 
oral testimony before the undersigned Veterans Law Judge at a 
hearing held at the RO.

In an August 1989 rating decision, the RO denied service 
connection for hearing loss.  The RO, however, reviewed the 
claim for bilateral hearing loss on a de novo basis in the 
September 2000 rating decision.  The Board finds that a new 
and material evidence analysis is necessary for the issue of 
service connection for bilateral hearing loss because the 
preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on its merits.  Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 
1996).  Thus, the Board must first determine if the veteran 
has submitted new and material evidence sufficient to reopen 
the claim of service connection for bilateral hearing loss 
and the issues are as stated on the title page.

The issues of service connection for a chronic back disorder, 
bilateral hearing loss, and arthritis of the shoulders and 
lumbar and cervical spines, and an increased rating for 
bilateral otitis media are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

At the November 2002 hearing, the veteran raised the issue of 
service connection for eustachian tube dysfunction.  This 
matter is referred to the RO.


FINDINGS OF FACT

1.  The RO, in an August 1979 rating decision, denied a claim 
of entitlement to service connection for a chronic back 
disability.

2.  The additional evidence submitted since the August 1979 
rating decision is new and bears directly and substantially 
on the matter under consideration, and is so significant that 
it must be considered in order to fairly decide the claim for 
entitlement to service connection for a chronic back 
disability other than arthritis of the lumbar spine.

3.  The RO, in the August 1989 rating decision, denied a 
claim of entitlement to service connection for hearing loss.  
Later that month, the veteran was notified of that decision 
and given his appellate rights and procedures.  He did not 
appeal that decision.

4.  The additional evidence submitted since the August 1989 
rating decision is new and bears directly and substantially 
on the matter under consideration, and is so significant that 
it must be considered in order to fairly decide the claim for 
entitlement to service connection for bilateral hearing loss.



CONCLUSIONS OF LAW

1.  The August 1979 RO rating decision denying service 
connection for a chronic back disability is final.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2004).

2.  The evidence received subsequent to the August 1979 RO 
rating decision is new and material, and the claim of service 
connection for a chronic back disability other than arthritis 
of the lumbar spine is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2001).

3.  The August 1989 RO rating decision denying service 
connection for hearing loss is final.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2004).

4.  The evidence received subsequent to the August 1989 RO 
rating decision is new and material, and the claim of service 
connection for bilateral hearing loss is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Legal Criteria

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302(a)(2004).  However, if new and material evidence is 
presented or secured with respect to a claim, which has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 
(1991).  When determining whether additional evidence is new 
and material, VA must determine whether such evidence has 
been presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
2002).  Specifically, under old version of 38 C.F.R. 
§ 3.156(a), new and material evidence is defined as evidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 
38 C.F.R. § 3.156(a) (2001).  The Board notes that the legal 
standard of what constitutes "new and material" evidence was 
recently amended.  This amendment is inapplicable in the 
instant case as the amendment applies prospectively to claims 
filed on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.156(a) 
(2004)).

For the purposes of determining whether new and material 
evidence has been submitted, credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  As to the 
determination of the materiality of the evidence presented 
since the last final disallowance of the claim, the newly 
presented evidence does not need to be probative of all of 
the elements that are required to award a claim, but instead 
needs to be probative only as to each element that was a 
specified basis for the last disallowance.  Evans v. Brown, 9 
Vet. App. 273, 284 (1996).  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  38 C.F.R. § 3.303(b) 
(2004).  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.  Service 
connection may be also granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection connotes many factors, but basically, it means 
that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2004).  The provisions of 38 
C.F.R. § 3.385 do not have to be met during service.  Hensley 
v. Brown, 5 Vet. App. 155 (1993).

When all the evidence is assembled, the Secretary is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

B.  Chronic Back Disability

1.  Factual Background

In the August 1979 rating decision, the RO denied service 
connection for a chronic back disability on the basis that 
there was no evidence showing that he had residuals from his 
in-service back injury.  Later that month, the veteran was 
notified of that rating decision and given his appellate 
rights.  He did not appeal that decision.

The evidence before the RO in August 1979 consisted of 
service medical records.  This evidence shows that in March 
1959, the veteran was treated for a sprain of the left 
"sacral" joint and that on a December 1959 separation 
examination, the spine was normal.

Since the August 1979 RO rating decision, the evidence 
submitted is a June 1979 VA physical examination and VA X-
rays of the lumbar spine taken in June 1979 and October 1983.  
At the June 1979 VA physical examination, the diagnoses 
included rule out lumbosacral disc disease.  June 1979 X-rays 
revealed narrowing of the L3-L4 and L4-L5 interspaces with 
vacuum signs indicative of degenerative disc disease.  
October 1983 VA X-rays showed narrowed disc spaces throughout 
the lumbar spine with gas in the disc spaces at L4-L5 and L5-
S1.

2.  Analysis

The June 1979 and October 1983 VA X-rays reveal a current 
back disability.  The Board finds that this evidence bears 
directly and substantially upon the specific matter under 
consideration.  The prior denial was based in part on upon a 
fact that there was no evidence of post-service disease or 
disability.  Based upon the reason for the prior denial, this 
evidence therefore constitutes new and material evidence 
under 38 C.F.R. § 3.156(a), and the claim is thus reopened.

C.  Bilateral Hearing Loss

1.  Factual Background 

In the August 1989 rating decision, the RO denied service 
connection for hearing loss on the basis that there was no 
evidence showing that a hearing loss was incurred in or 
aggravated by service.  Later that month, the veteran was 
notified of that rating decision and given his appellate 
rights.  He did not appeal that decision.

The evidence before the RO in August 1989 consisted of 
service medical records and VA audiological examinations 
dated in 1980s.

Service medical records show that the veteran was treated for 
scarlet fever and otitis media and that he underwent hearing 
evaluations.  In September 1944 the veteran had an episode of 
scarlet fever coupled with left ear pain and underwent a left 
ear myringotomy.  In May 1945 the veteran had an episode of 
otitis media.  On May 3, 1946, the veteran was examined and 
found physically qualified for transfer; no defects were 
noted.  On the December 1950 entrance examination, whispered 
and spoken voice tests at 15 feet were 15/15 and 15/15, 
respectively, bilaterally.  The results of those tests were 
the same on an April 1952 separation examination and a 
January 1956 entrance examination.  On a December 1959 
separation examination, the spoken voice testing was 15/15 
bilaterally.

Since the August 1989 RO rating decision, the evidence 
submitted is a report of a July 2000 VA examination, an 
October 2001 VA audiometry, a report of a January 2003 VA 
examination, a report of a February 2004 VA examination, and 
an April 2004 addendum to the report of the February 2004 VA 
examination.  

The report of the July 2000 VA examination reflects that the 
examiner indicated that there was evidence of hearing loss 
that appeared to be high frequency in a sloping manner most 
consistent with aging and that there was no specific pattern 
consistent with noise exposure.  The examiner also added that 
the high-frequency sensorineural hearing loss was not 
specifically related to any repeated ear infection.  

A VA audiometry done in October 2001 revealed the following 
puretone thresholds:  




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
45
60
70
LEFT
30
45
50
70
70

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 78 percent in the left ear.  

A report of the January 2003 VA examination reflects that the 
examiner noted that the tuning fork tests indicate that the 
middle ear function was normal without significant hearing 
loss secondary to previous infections.

The report of the February 2004 VA examination reflects that 
the veteran gave a history of in-service scarlet fever, 
otitis media requiring bilateral myringotomies, and exposure 
to gunfire.  He stated that his left ear hearing had 
decreased relative to his right ear hearing following his 
hospitalization for the myringotomies and that the left ear 
had been getting progressively worse.  The veteran did not 
undergo an audiological examination during that VA 
examination, and his claims file and hearing tests were not 
available for review and comment.  Following a physical 
examination, the impression of the examiner was that based on 
the history of scarlet fever with bilateral otitis media and 
the exposure to naval gunfire, it was more likely than not 
that his hearing problems and chronic otitis media had their 
onset while on active duty.  

In the April 2004 addendum to the report of the February 2004 
VA examination, the examiner noted that clinically, the 
veteran dated his hearing loss from the time during active 
service when he had scarlet fever with otitis media.  The 
examiner indicated that the recent hearing tests, which were 
not available at the time of the examination, are consistent 
with aging of the inner ear.  The examiner added that at the 
time of the examination, he was relying solely on the history 
obtained by the veteran in rendering an opinion that the 
hearing loss began in active service.

2.  Analysis

In the report of the February 2004 VA examination, a VA 
doctor related the veteran's current bilateral hearing loss 
to active service.  At this stage the Board may not question 
the probative value of the medical opinion.  Therefore, since 
this evidence provides a nexus to service and is relevant and 
probative, the Board finds that this evidence bears directly 
and substantially upon the specific matter under 
consideration.  This evidence therefore constitutes new and 
material evidence under 38 C.F.R. § 3.156(a), and the claim 
is thus reopened.

D.  VCAA

The Board has considered the veteran's claims with respect to 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100 et. seq. (West 2002).  Given the favorable 
outcomes as noted above, no conceivable prejudice to the 
veteran could result from this adjudication.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Thus, the additional delay in 
the adjudication of the above issues, which would result from 
a remand solely to allow the RO to apply the VCAA, would not 
be justified.


ORDER

The application to reopen a claim of service connection for a 
chronic back disability other than arthritis of the lumbar 
spine is granted.

The application to reopen a claim of service connection for 
bilateral hearing loss is granted.


REMAND

Various statements of the veteran and his testimonies at the 
two hearings reflect that he reported that he had been 
treated at VA medical centers in Fort Harrison and Missoula, 
Montana, for the disorders at issue since 1979.  A review of 
the veteran's claim file reflects that the requests for VA 
medical records did not cover the entire above-mentioned 
period.  Also, the veteran had received Social Security 
disability benefits.  An attempt should be made to obtain 
these records.  See 38 C.F.R. § 3.159 (2004).  

An examination addressing the etiology of the degenerative 
disc disease of the lumbar spine is necessary.  

Accordingly, this case is remanded for the following:

1.  The AMC should obtain records from 
the VA medical center in Fort Harrison, 
Montana, regarding treatment of an ear 
disorder, arthritis and a low back 
disorder from 1980 to October 1998, from 
May 2000 to July 2000, from October 2001 
to January 2002, and from May 2004 to the 
present; and from the VA medical center 
in Missoula, Montana, regarding treatment 
of an ear disorder, arthritis and a low 
back disorder from 1979 to October 1998, 
from May 2000 to July 2000, from October 
2001 to January 2002, and from May 2004 
to the present.

2.  The AMC should contact the Social 
Security Administration and obtain all 
decisions and medical records regarding 
claims for Social Security disability 
benefits filed by the veteran.

3.  The AMC should schedule the veteran 
for a VA orthopedic examination to 
determine the nature and extent of any 
degenerative disc disease of the lumbar 
spine.  All necessary tests and studies 
and all findings should be reported in 
detail.  The veteran's claims folder 
should be made available to the examiner.  
The examiner should indicate whether the 
veteran has degenerative disc disease of 
the lumbar spine, and if so, the examiner 
should opine on whether it is as least as 
likely as not that it is related to 
active service.  The examiner should 
provide a complete rationale for all 
expressed opinions and conclusions.

If upon completion of the above action the claims remain 
denied, the case should be returned after compliance with 
requisite appellate procedure.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



